Citation Nr: 0511138
Decision Date: 04/19/05	Archive Date: 06/28/05

Citation Nr: 0511138	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-14 307	)	DATE APR 19 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served in the United States Armed Forces in 
the Far East (USAFFE) during World War II.  The appellant's 
spouse died in January 1993.  The service department has 
reported that he was in missing status from November 7, 1944, 
to January 8, 1945; had recognized guerrilla service from 
January 9 to September 14, 1945; and had Regular Philippine 
Army service from September 15 to December 6, 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which, in pertinent part, denied 
the appellant's claim of entitlement to non-service-connected 
death pension benefits.  

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."

In the May 2003 substantive appeal, the appellant requested a 
hearing to be held in Washington, DC, before a Veterans Law 
Judge.  In a letter from the Board dated in February 2004, 
she was notified that her requested hearing was scheduled for 
March 25, 2004.  The appellant failed to report for that 
hearing, without explanation or a subsequent request for 
hearing.  

The case was previously the subject of an April 5, 2004, 
Board decision, in which the claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits were denied, and the claim 
for death pension benefits was remanded to the RO.  It 
appears that the appellant has appealed, to the U.S. Court of 
Appeals for Veterans Claims, the portion of the Board's 
decision which denied cause-of-death and accrued benefits.  
For the reasons discussed below, the remand portion of that 
Board decision is now being vacated, and the Board will issue 
a decision on the merits of that particular claim in due 
course.


FINDINGS OF FACT

1.  On April 5, 2004, the Board issued a remand of the 
appellant's claim for VA non-service-connected death pension 
benefits, pursuant to due process concerns related to the 
issuance of a Statement of the Case (SOC).  

2.  The record reflects that, after a letter advised the 
appellant that her claim for death pension was denied, she 
filed a Notice of Disagreement (NOD) as to that issue, and an 
SOC was issued in April 2003 which addressed that claim, and 
was followed by the appellant's submission of a substantive 
appeal; hence, the Board has determined, on its own motion, 
that the April 5, 2004, remand must be vacated. 


CONCLUSION OF LAW

The Board's April 5, 2004, remand, pertaining to the claim of 
whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) non-service-connected 
death pension benefits, is vacated.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 5, 2004, the Board remanded the appellant's claim 
for VA non-service-connected death pension benefits, based 
upon due process concerns associated with the issuance of a 
Statement of the Case.  

In that remand, the Board explained that since the April 2003 
SOC appeared to be the first time the RO considered and 
adjudicated the issue of entitlement to non-service-connected 
death pension benefits, the appellant's May 2003 VA Form 9, 
in which she expressed disagreement with that determination, 
constituted an NOD as to that issue, as opposed to being a 
substantive appeal.  The Board explained that the Court has 
held that the filing of an NOD initiates the appeal process, 
and that the failure of the RO to issue an SOC after the NOD 
is a procedural defect requiring a remand.  See Manlicon v. 
West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  Accordingly, the Board 
remanded that claim so that the RO could issue an SOC and the 
appellant could be afforded the opportunity to perfect a 
timely substantive appeal (VA Form 9) as to that issue.

However, upon further review of the file, the Board has 
determined that the factual basis for the April 2004 remand 
was incorrect, and that the issuance of that remand was 
erroneous.  Although the Rating Decision of February 8, 2003, 
did not adjudicate the death pension issue, the RO initially 
denied the claim for death pension benefits in the decision-
notification letter issued to the appellant on February 14, 
2003.  The appellant filed a timely NOD in March 2003, and 
the RO provided an SOC including the adjudication of the 
death pension claim in April 2003.  In May 2003 the appellant 
perfected an appeal as to several claims, including the death 
pension claim.  

Since the April 2004 Board remand, the RO has not taken 
action to issue an additional SOC, as the RO noted that an 
SOC was issued as to the death pension claim in April 2003.  
A remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Since the April 2004 Board remand was 
erroneously issued, so as to prevent running afoul of the 
Stegall holding, and to avoid any confusion over this matter, 
the Board, by the present decision, vacates the April 5, 
2004, remand.  

Following the issuance of this decision to vacate, a separate 
decision on the merits under this same Board docket number 
will be issued by the undersigned Veterans Law Judge, 
addressing the claim on appeal on a de novo basis.


ORDER

The Board remand of April 5, 2004, in the above-captioned 
appeal is vacated.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



Citation Nr: 0408773	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to accrued benefits.  

3.	Entitlement to non-service-connected death pension 
benefits.  

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served in the United States Armed Forces in 
the Far East (USAFFE) during World War II.  The service 
department has reported that he was in missing status from 
November 7, 1944, to January 8, 1945; had recognized 
guerrilla service from January 9 to September 14, 1945; and 
had Regular Philippine Army service from September 15 to 
December 6, 1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the decedent's death, and for accrued benefits.  
The appellant filed a timely notice of disagreement, and the 
RO provided a statement of the case (SOC).  In May 2003 the 
appellant perfected her appeal, and the issues were 
subsequently certified to the Board.  

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."


FINDINGS OF FACT

1.	According to the official certificate of death, the 
veteran's death in January 1993 was caused by 
arteriosclerotic heart disease.

2.	At the time of his death, the veteran had no service-
connected disabilities.


3.	Arteriosclerotic heart disease was not present during 
service, and was not manifested until many years after his 
discharge from service in 1945.  

4.	The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and 
his death.

5.	At the time of the veteran's death, he had no pending 
claims or entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.	A service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

2.	The criteria for an award of accrued benefits have not 
been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in October 2002 and 
August 2003, as well as in the April 2003 SOC.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the appellant has been 
obtained by the RO.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Factual Background and Discussion

A.  Service Connection for Cause of Death

The appellant contends that the veteran developed 
arteriosclerotic heart disease, as a result of which he died 
in January 1993, due to his active service in support of the 
USAFFE.  In September 2002, the appellant filed a formal 
claim of entitlement to VA survivor's benefits based upon her 
husband's death on January 8, 1993, on VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The competent evidence of record does not indicate any 
complaint, treatment, or diagnosis of arteriosclerotic heart 
disease in service.  In fact, in the Affidavit for Philippine 
Army Personnel, dated and signed by the veteran in September 
1945, he denied suffering from any wounds or illnesses during 
his active service.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The official death certificate indicates that the veteran 
died due to arteriosclerotic heart disease.  The competent 
evidence of record indicates that the veteran worked in a 
civilian capacity for the U.S. Air Force following his active 
duty service.  In September 1963 he presented for evaluation 
of the tuberculosis board at the U.S. Air Force Hospital, 
Clark Air Base, then in the Philippines.  A report of the X-
rays taken indicates that there were no changes in his 
chronic infiltrate component, left upper lobe, for the period 
from April to August 1963.  In February 1965 radiologic 
testing revealed minimal fibrotic changes in the left upper 
lobe, which were unchanged since June 1964.  However, there 
is no evidence which suggests that such was caused by or 
related to the deceased veteran's military service.  Further, 
there is no evidence that the veteran was diagnosed with 
arteriosclerotic heart disease within one year of separation.  
38 C.F.R. § 3.303(b).  In fact, the competent medical 
evidence of record indicates that first evidence of such was 
the 1993 death certificate, almost 50 years after separation 
from service.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

Therefore and for the reasons discussed above, the Board 
finds that the veteran's death was not caused by, or the 
proximate result of, any service-connected disability.  

B.  Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).  

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  
See Bonny v. Principi, 16 Vet. App. 504 (2002).

Even though a claim by a survivor for accrued benefits under 
38 U.S.C.A. § 5121 is a matter separate from any claim by the 
veteran (since it is based upon a separate statutory 
entitlement of the survivor for which an application must be 
filed in order to receive benefits), it is at the same time 
derivative of the veteran's claim(s), in that the claimant's 
entitlement is based upon the veteran's entitlement while the 
veteran was alive.  See Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. 
denied, 117 S. Ct. 2478 (1997), holding that "the substance 
of the survivor's claim is purely derivative from any benefit 
to which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death."

In this case, there was no pending claim at the time of the 
veteran's death, and no monetary benefit was due and unpaid 
prior to his death.  Moreover, the appellant's claim was not 
filed within one year after her husband's death.  Therefore, 
entitlement to accrued benefits cannot not established on any 
basis.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.  


REMAND

As discussed in the Introduction, above, the RO issued a 
statement of the case in April 2003.  At that time, the RO 
initially adjudicated and denied the issue of entitlement to 
non-service-connected death pension benefits.  The appellant 
indicated disagreement with the RO's initial denial of that 
issue in her May 2003 VA Form 9.  

A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2003).  

Inasmuch as the April 2003 SOC was the first time the RO 
considered and adjudicated the issue of entitlement to non-
service-connected death pension benefits, the appellant's 
May 2003 VA Form 9, in which she expressed disagreement with 
that determination, constitutes an NOD as to that issue, even 
though it was expressed on her substantive appeal as to the 
other issues.  

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the appellant can be afforded the opportunity to perfect 
a timely substantive appeal (VA Form 9) as to this issue.

Accordingly, the issue of entitlement to death pension is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will provide notification if further 
action is required on the part of the appellant.

1.  The RO should also issue an SOC 
addressing the appellant's claim of 
entitlement to non service-connected death 
pension benefits.  The appellant should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) with 
respect to that issue.  The RO is free to 
undertake any additional development 
deemed necessary with respect to that 
issue.

2.  If, and only if, the appellant 
perfects her appeal as to the death 
pension issue, the RO should return the 
case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



